NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         February 26, 2015

      Hon. D. Allan Erwin, Jr.                     Hon. Moises R. Hernandez
      Roerig, Oliveira & Fisher                    Hernandez Law Firm
      Attorneys at Law                             P. O. Box 2999
      855 West Price Road, Suite 9                 Harlingen, TX 78551
      Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *

      Hon. Roger W. Hughes
      Adams & Graham
      P. O. Drawer 1429
      Harlingen, TX 78551-1429
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00199-CV
      Tr.Ct.No. 2006-CPC-92-B
      Style:    GRADY DOWELL v. GRACIE QUIROZ, AS ADMINISTRATRIX OF THE
                ESTATE OF MARIO GONZALEZ LIRA, NOE LIRA; MARIA ANGELES LIRA;
                MARLINY GUTIERREZ, ANNETTE GUTIERREZ, NANCY GUTIERREZ,
                AND DAVID GUTIERREZ


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 2
           Hon. Sylvia G. Perez, Cameron County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)